On January 21, 1980, the Caledonia Superior Court found defendant in wilful contempt for failure to comply with its prior orders, and ordered defendant to pay arrearages in child support and return certain household furnishings by February 7, 1980, or be confined in the correctional center for a period of 15 days. Defendant appealed this order, and his motion to stay pending appeal was heard before the undersigned on February 6, 1980.
After consideration of the motion, accompanied by affidavit, arguments of counsel, and the record, I am not convinced that the defendant has demonstrated such irreparable harm or likelihood of success on appeal as would entitle him to relief under V.R.A.P. 8. Auclair v. Vermont Electric Power Co., 132 Vt. 519, 323 A.2d 578 (1974) (per curiam). Motion denied.
Plaintiff’s motion for sanctions is also denied.
Daley, J.